        Case 6:18-cv-00103-YY           Document 115     Filed 01/22/21     Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



BRADLEY W. MONICAL,                                  Case No. 6:18-cv-103-YY

               Plaintiff,                            OPINION AND ORDER

       v.

MARION COUNTY, et al.,

               Defendants.

Bradley W. Monical, Plaintiff pro se.

Curtis M. Glaccum, MARION COUNTY LEGAL COUNSEL, 555 Court Street NE, Suite 5242, PO
Box 14500, Salem, OR 97309. Of Attorneys for Marion County Defendants

Vicki M. Smith, BODYFELT MOUNT, LLP, 319 SW Washington Street, Suite 1200, Portland, OR
97204. Of Attorneys for Defendant Keefe Commissary Network LLC.

Michael H. Simon, District Judge.

       Plaintiff Bradley W. Monical (Monical), representing himself, is an inmate currently

incarcerated in the Oregon State Penitentiary. On January 16, 2018, he filed a civil rights lawsuit

under 42 U.S.C. § 1983 against Marion County and individuals at the Marion County Jail (Jail)

(collectively, Original Defendants) for incidents that occurred while he was at the Jail between

December 16, 2015 and November 23, 2016. One of his claims alleged infringement of his First

Amendment rights and access to courts because the Original Defendants allegedly overcharge for

postage and paper. Monical later filed a Third Amended Complaint, adding Defendant Keefe


PAGE 1 – OPINION AND ORDER
        Case 6:18-cv-00103-YY         Document 115       Filed 01/22/21     Page 2 of 14




Commissary Network LLC (Keefe), who runs the Jail commissary under contract with Marion

County. Monical alleges that he must purchase a postage-prepaid envelope for $1.29 and

purchase paper at $0.04 per page, which he alleges is excessive. He also alleges that indigent

inmates are charged $0.54 and $0.01, respectively, and that the state prison only charges $0.58

for prepaid postage envelopes, which he contends shows the excessive profits obtained by

Defendants at the expense of Monical’s constitutional rights. Defendant Keefe moved to dismiss

for insufficient service of process. U.S. Magistrate Judge Youlee M. You sua sponte issued an

order to show cause why Monical’s claims against Keefe should not be dismissed as untimely.

Judge You then issued Findings and Recommendation recommending the undersigned dismiss

Monical’s claims against Keefe under the statute of limitations, deny as moot Keefe’s motion

based on service of process, and deny as moot Monical’s motion for an extension of time to

serve Keefe. For the reasons discussed below, the Court considers a new argument raised by

Monical, declines to adopt the Findings and Recommendation, denies Keefe’s motion on the

merits, and denies Monical’s motion as moot.

                              PROCEDURAL BACKGROUND

       Monical filed his original Complaint on January 16, 2018. The latest that his claims

accrued was November 23, 2016, the last day he was incarcerated in the Jail. There is a two-year

statute of limitations. Thus, the last day to file his claims was November 23, 2018. On March 24,

2018, Monical served discovery requests on the Original Defendants. The Original Defendants

did not respond to the discovery requests. Instead, on June 8, 2018, they moved to stay the case,

arguing that Monical’s civil case would be affected by a pending criminal case in which Monical

was alleged to have assaulted one of the Original Defendants. Monical filed a motion requesting

leave to file a Second Amended Complaint, dismissing as a civil defendant the person Monical

was accused of assaulting in the pending criminal case. Monical also opposed the motion to stay.


PAGE 2 – OPINION AND ORDER
        Case 6:18-cv-00103-YY        Document 115       Filed 01/22/21     Page 3 of 14




On June 14, 2018, Judge You set a briefing schedule for the Motion to Stay and noted she would

take the motion under advisement on July 13, 2018. On August 13, 2018, Judge You granted the

Motion to Stay. Judge You deferred ruling on Monical’s motion for leave to file a Second

Amended Complaint until after the stay was lifted.

       On October 1, 2019, Judge You lifted the stay. On October 30, 2019, Judge You granted

Plaintiff’s motion to file the Second Amended Complaint. On December 12, 2019, Plaintiff

moved to Compel, seeking a response to the discovery he had served on the Original Defendants

on March 24, 2018 (under the prison mailbox rule, this motion technically was filed on

December 5, 2019). Judge You denied the motion as moot based on the Original Defendants’

response that they had responded to Monical’s discovery requests on December 5, 2019, which is

the same day that Monical had sent and served his motion to compel from prison (the Clerk of

the Court did not receive and file the motion until December 12, 2019).

       On January 28, 2020, Monical filed a motion for leave to file a Third Amended

Complaint (under the prison mailbox rule, this motion technically was filed on January 24,

2020). Judge You denied that motion on February 19, 2020, for failing to include a copy of the

proposed Third Amended Complaint. Monical filed a proposed copy of the Third Amended

Complaint on February 21, 2020 (under the prison mailbox rule, it technically was filed on

February 14, 2020). On March 9, 2020, Monical filed a new motion for leave to file the Third

Amended Complaint after he received a copy of Judge You’s order denying his previous motion

(due to mail delivery times, Monical had sent the Third Amended Complaint before receiving

Judge You’s order denying his motion for failure to include a copy of the Third Amended

Complaint). Monical’s Third Amended Complaint named Keefe as a defendant, for the first time.

Monical explained that he did not know that Keefe ran the commissary at the Jail that sells the




PAGE 3 – OPINION AND ORDER
        Case 6:18-cv-00103-YY         Document 115        Filed 01/22/21     Page 4 of 14




allegedly overpriced paper and postage prepaid envelopes until he reviewed the discovery

provided in response to his March 2018 discovery requests, produced by Defendants in

December 2019.

       On March 26, 2020, Judge You granted Monical’s motion for leave to file his Third

Amended Complaint and issued an order directing the Clerk of the Court to issue process and the

U.S. Marshals Service to conduct service. On April 6, 2020, the Clerk of the Court issued the

summons for Keefe and forwarded the service documents to the Marshals. The summons was

addressed to “Jim Perry or current President/CEO” of Keefe at 13369 Valley Blvd, Fontana, CA

92335. Monical stated that this is the contact information for Keefe that was in the documents

produced in discovery. On May 5, 2020, the Marshals filed a “Process Receipt and Return” form

as the proof of service form, noting that no proof of service form was in the package sent to the

Marshals with the service documents. Although not specifically stated, it appears from this form

that Mr. Perry was the person served. The form has a line to complete if a person other than the

person listed is served and that line is blank. The person listed to be served, however, is “Jim

Perry or current President/CEO,” so it is not clear from the face of the form if Jim Perry or the

current President/CEO was served by the Marshals. Keefe does not explain to the Court who was

served by the Marshals. Keefe states that Mr. Perry no longer works for Keefe. Mr. Perry,

however, works for a company affiliated with Keefe.

       On May 20, 2020, Keefe filed a motion to quash the alleged service of summons and

dismiss the claims against it on the grounds of insufficient service. Judge You then sua sponte

ordered Monical to show cause why the claims against Keefe should not be dismissed as time

barred. Monical responded to Judge You that the delays were caused by the Court’s review of

Monical’s application to proceed in forma pauperis and Defendants’ motion to stay, without




PAGE 4 – OPINION AND ORDER
        Case 6:18-cv-00103-YY          Document 115         Filed 01/22/21   Page 5 of 14




providing any argument or any legal authority. In response to Keefe’s motion to quash and

dismiss, Monical argued that he properly served Keefe by having the Marshals serve a person

identified in the documents produced in discovery as Keefe’s Vice President, which Monical

argued was sufficient service on an LLC because it was service on an officer. Monical filed a

supplemental response and supporting declaration, testifying that on June 22, 2020, he served

Keefe’s agent for service of process by first class mail.

       On November 13, 2020, Judge You issued Findings and Recommendation. ECF 98.

Judge You recommended that this Court dismiss Plaintiff’s claims against Keefe as time barred

under the statute of limitations. Judge You restated Monical’s response to the show cause order

that delays were caused by the Court, but Judge You noted in response that the Court decided

Monical’s in forma pauperis application within a few weeks. Judge You performed a relation-

back analysis in evaluating whether Monical’s claim against Keefe was timely. Judge You

concluded that Monical’s claims against Keefe did not relate back to his claims against the

Original Defendants. Based on the recommendation to dismiss under the statute of limitations,

Judge You recommended that this Court deny the pending motions relating to service of process

as moot.

       Monical objected to Judge You’s Findings and Recommendation. ECF 101. Monical

raises a new argument, not raised before Judge You. Monical argues that the Court should toll

the statute of limitations because Monical could not have discovered the identity of Keefe within

the limitations period based on circumstances outside Monical’s control, despite Monical’s

diligent prosecution of this case. Keefe responds that the Court should not consider this new

argument. The Court exercises its discretion and considers Monical’s new argument. See Jones v.

Blanas, 393 F.3d 918, 935 (9th Cir. 2004) (discussing the court’s discretion to consider new




PAGE 5 – OPINION AND ORDER
        Case 6:18-cv-00103-YY          Document 115         Filed 01/22/21     Page 6 of 14




arguments raised in objections); Brown v. Roe, 279 F.3d 742, 746 (9th Cir. 2002) (rejecting the

Fourth Circuit’s requirement that a district court must consider new arguments raised in

objections to a magistrate judge’s findings and recommendation); accord United States v.

Howell, 231 F.3d 615, 621 (9th Cir. 2000) (discussing the circuit split on whether a district court

must or may consider new evidence when reviewing de novo a magistrate judge’s findings and

recommendation, and concluding that a district court “has discretion, but is not required” to

consider new evidence). The Court, therefore, declines to adopt the Findings and

Recommendation and considers the pending issues de novo.

                                           DISCUSSION

A. Tolling

       Monical argues that the Court should apply equitable tolling, citing the federal equitable

tolling standard. The Ninth Circuit “appl[ies] equitable tolling in situations where, despite all

due diligence, the party invoking equitable tolling is unable to obtain vital information bearing

on the existence of the claim.” Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1045

(9th Cir. 2011). The U.S. Supreme Court has explained that “equitable tolling pauses the running

of, or ‘tolls,’ a statute of limitations when a litigant has pursued his rights diligently but some

extraordinary circumstance prevents him from bringing a timely action.” Lozano v. Montoya

Alvarez, 572 U.S. 1, 10 (2014). In § 1983 claims, however, federal courts apply the tolling

doctrine of the forum state. Two Rivers v. Lewis, 174 F.3d 987, 992 (9th Cir. 1999).

       Keefe argues that Oregon law does not allow for equitable tolling. The Oregon Tort

Claims Act contains no specific equitable tolling provision. Monical provides no Oregon cases

applying equitable tolling, and the Court was unable to find any. The Court must determine how

the Oregon Supreme Court likely would rule if determining whether equitable tolling would

apply under the circumstances of this case. In re Kirkland, 915 F.2d 1236, 1239 (9th Cir. 1990)


PAGE 6 – OPINION AND ORDER
        Case 6:18-cv-00103-YY          Document 115        Filed 01/22/21     Page 7 of 14




(stating that without specific state supreme court guidance, a federal court “must predict how the

highest state court would decide the issue using intermediate appellate court decisions, decisions

from other jurisdictions, statutes, treatises, and restatements as guidance”). There are Oregon

cases guiding this determination.

       In 1999, the Oregon Supreme Court stated that “various circumstances can toll [statutes

of limitations’] expiration.” Shasta View Irrigation Dist. v. Amoco Chems. Corp., 329 Or. 151,

162 (1999). The court did not explain what those “various circumstances” were, although one

cited example was when an insurer failed to give timely notice of the running of the statute of

limitations after making advance payment for damages. The Oregon Supreme Court

distinguished statutes of limitations, which could be tolled, from statutes of repose, which

generally could not be tolled. In 2017, the Oregon Court of Appeals reiterated this general

principle, stating that “a statute of limitations may be tolled in certain circumstances but, with

few exceptions, a statute of ultimate repose may not be tolled.” Cannon v. Or. Dep’t of

Justice, 288 Or. App. 793, 798 (2017). Even Oregon tax courts have noted that in the nontax

context, Oregon courts have applied equitable tolling for the statutes of limitations. See, e.g.,

Burns v. Multnomah Cnty. Assessor, 2017 WL 2258974, at *2 (Or. T.C. May 23, 2017) (“In

nontax contexts, other courts sometimes apply equitable tolling to set aside statutory

deadlines.”).

       Courts in this district also have presumed equitable tolling is available under Oregon law

under at least some circumstances. See, e.g., Allen v. Nw. Permanente, P.C., 2013 WL 865967,

at *6 (D. Or. Jan. 2, 2013), report and recommendation adopted as modified, 2013 WL 865973

(D. Or. Mar. 7, 2013), aff’d sub nom. Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024

(9th Cir. 2016) (“Equitable tolling is used sparingly in Oregon. The doctrine of equitable tolling




PAGE 7 – OPINION AND ORDER
         Case 6:18-cv-00103-YY          Document 115        Filed 01/22/21      Page 8 of 14




allows a plaintiff to avoid a statute of limitations if, despite the exercise of all due diligence he is

unable to obtain vital information bearing on the existence of his claim. In other words, in

Oregon, equitable tolling is available when circumstances outside the control of the affected

party make it impossible to comply with a statute of limitations.” (quotation marks and citations

omitted)); Rodriguez v. Williams, 2010 WL 1542092, at *3 (D. Or. Feb. 25, 2010), report and

recommendation adopted, 2010 WL 1541962 (D. Or. Apr. 14, 2010), aff’d, 447 F. App’x 850

(9th Cir. 2011) (noting Oregon’s history of applying equitable tolling and concluding equitable

tolling may be available in some circumstances but not under the circumstances of that case).

Ninth Circuit opinions also provide some support for the proposition that Oregon accepts the

doctrine of equitable tolling. See, e.g., Kobold v. Good Samaritan Reg’l Med. Ctr., 832

F.3d 1024, 1048 (9th Cir. 2016) (stating that “equitable tolling is used sparingly in Oregon”

(simplified)); Quillin v. State of Or., 127 F.3d 1136, 1139 (9th Cir. 1997) (“However, it may be

possible that the Oregon courts will invoke principles of equitable tolling in order to review these

claims . . . .”).

         Given the discussions by Oregon courts and other courts applying Oregon law, as well as

looking to the many state and federal jurisdictions that apply equitable tolling, the Court finds

that the Oregon Supreme Court likely would apply equitable tolling under certain circumstances.

Although Oregon courts have discussed “certain circumstances,” “various circumstances,” and

that equitable tolling has been applied, the Court was unable to find an Oregon case delineating

the circumstances under which equitable tolling has applied, should apply, or even stating a test

for the application of equitable tolling. The Court need not set out a specific test that Oregon

would apply, however, or explore the outer limits of a test under Oregon law, because the facts

here clearly fall within the tests as described by the Supreme Court, Ninth Circuit, and other




PAGE 8 – OPINION AND ORDER
        Case 6:18-cv-00103-YY          Document 115        Filed 01/22/21      Page 9 of 14




jurisdictions. The Court finds that the Oregon Supreme Court likely would accept such clear

circumstances as are present in this case under the general equitable tolling test.

       The general equitable tolling test requires that a litigant establish (1) that he or she has

been pursuing his or her rights diligently, and (2) that some extraordinary circumstance stood in

his or her way. See Credit Suisse Sec. (USA) LLC v. Simmonds, 566 U.S. 221, 227 (2012); Booth

v. United States, 914 F.3d 1199, 1207 (9th Cir. 2019); see also 51 Am. Jur. 2d Limitation of

Actions § 155 (collecting cases). “The first element requires the effort that a reasonable person

might be expected to deliver under his or her particular circumstances and asks whether the

plaintiff was without any fault in pursuing his claim.” Booth, 914 F.3d at 1207 (simplified). “The

second element requires the litigant to show that extraordinary circumstances were the cause of

his untimeliness and made it impossible to file the document on time.” Id. (simplified).

       Monical diligently pursued his rights, prosecuting his case and quickly serving discovery

on the Original Defendants. Monical also opposed the motion for stay and sought to file an

amended complaint dismissing the defendant involved in the assault allegations against Monical

to avoid a stay. Monical did everything expected of a reasonable person in his circumstances

pursuing his claim.

       The running of the statute of limitations also was due to extraordinary circumstances

beyond Monical’s control. Monical states that he did not know that Keefe ran the commissary

instead of the Jail itself. The Jail did not inform Monical of that fact, nor did any of the Original

Defendants. The statute of limitations ran while the Original Defendants did not respond to

Monical’s early discovery request, before the stay and during the stay. Monical also was, and

remains, incarcerated. Thus, he did not have as much access to information as someone not in

custody would have had. Further, part of his allegations include that he does not have reasonable




PAGE 9 – OPINION AND ORDER
       Case 6:18-cv-00103-YY          Document 115         Filed 01/22/21     Page 10 of 14




access to postage and paper, further hindering his ability to obtain information. Monical had no

control over getting the information about Keefe from the Original Defendants or preventing the

stay ordered by Judge You. The stay made it impossible for Monical to obtain the discovery or

file a further amended complaint. Even after the stay was lifted, the Original Defendants did not

quickly respond to Monical’s discovery request. Only when Monical was ready to move to

compel did the Original Defendants respond to Monical’s discovery request. It was only through

that discovery that Monical learned that Keefe, an outside contractor, ran the commissary.

Within five weeks of receiving that discovery, Monical requested permission to file a Third

Amended Complaint naming Keefe as a new defendant.

       The Court finds that the circumstances of Plaintiff’s inability to name Keefe until after

the limitations period involves “sufficiently rare and exceptional circumstances that would

warrant application of the doctrine.” 51 Am. Jur. 2d Limitation of Actions § 153. The Court tolls

the statute of limitations from June 8, 2018, when the Original Defendants moved to stay, until

December 5, 2019, when they issued their discovery responses to Monical’s 2018 discovery

requests after Judge You lifted the stay. This tolls the statute of limitations for just under 18

months. Such tolling extends the original November 23, 2018 deadline for Monical’s claims to

May 20, 2020. The Third Amended Complaint is thus timely.

B. Service of Process

       Keefe moves to dismiss Monical’s claims under Rule 12(b)(5) of the Federal Rules of

Civil Procedure dismiss for “insufficient process.” When a defendant challenges service, the

plaintiff bears the burden of establishing the validity of service as governed by Rule 4 of the

Federal Rules of Civil Procedure (FRCP). See Brockmeyer v. May, 383 F.3d 798, 801 (9th

Cir. 2004). “Rule 4 is a flexible rule that should be liberally construed so long as a party receives

sufficient notice of the complaint.” Whidbee v. Pierce Cnty., 857 F.3d 1019, 1023 (9th


PAGE 10 – OPINION AND ORDER
       Case 6:18-cv-00103-YY          Document 115       Filed 01/22/21      Page 11 of 14




Cir. 2017) (quoting Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc., 840

F.2d 685, 688 (9th Cir. 1988)). “However, ‘neither actual notice nor simply naming the

defendant in the complaint will provide personal jurisdiction without substantial compliance with

Rule 4.’” Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1135 (9th Cir. 2009)

(citing Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (citation and quotation marks

omitted)).

       Rule 4 of the FRCP governs the sufficiency of process. Rule 4(h) offers two methods for

serving a corporation, partnership, or association. One method of service under FRCP 4(h) is by

               delivering a copy of the summons and of the complaint to an
               officer, a managing or general agent, or any other agent authorized
               by appointment or by law to receive service of process and—if the
               agent is one authorized by statute and the statute so requires—by
               also mailing a copy of each to the defendant.

FRCP 4(h)(1)(B).

       Monical asserts that he discovered Keefe’s existence through discovery from the Original

Defendants, and that is where he obtained the name and address that he used in his summons. He

named Jim Perry at the address seen in the document, as a Vice President, a presumed officer of

Keefe. Keefe, on the other hand, asserts that Jim Perry does not work at the listed location and is

no longer an employee of Keefe. The U.S. Marshals’ form, however, does not suggest that a

different person was served because the line for serving a different person is blank. The named

person to be served is Jim Perry or the “current President/CEO.” It is not clear whether Jim

Perry, the current President/CEO of Keefe, or some other person was served by the U.S.

Marshals. Thus, there is not sufficient information in the record for the Court to accept this

service as personal or office service on Keefe.

       The second method of service permitted under FRCP 4(h) is to follow state law for

serving a summons. FRCP 4(h)(1)(A). Service of process on a limited liability corporation


PAGE 11 – OPINION AND ORDER
       Case 6:18-cv-00103-YY         Document 115        Filed 01/22/21     Page 12 of 14




(LLC) under Oregon law is governed by Rule 7D(3)(c) of the Oregon Rule of Civil Procedure

(ORCP), which provides a primary service method and four service alternatives. The primary

service method on an LLC is “personal service or office service upon a registered agent,

manager, or (for a member-managed limited liability company) member of a limited liability

company; or by personal service upon any clerk on duty in the office of a registered agent.”

ORCP 7D(3)(c)(i). As with service under FRCP 4(h), the service by the U.S. Marshals fails to

meet this standard.

       There are four other service alternatives under Oregon law when “a registered agent,

manager, or, for a member-managed LLC, member of a LLC cannot be found in the county

where the action is filed.” ORCP 7 D(3)(c)(ii). Keefe asks the Court to take judicial notice of

Keefe’s business registry filing with the Oregon Secretary of State. This information shows that

Keefe’s registered agent is in Marion County and its manager is in Florida. Thus, alternate

service is available to Monical.

       Alternative service may be effectuated in four ways. The first is substituted service upon

the registered agent, manager, or, for a member-managed LLC, member of an LLC.

ORCP 7D(3)(c)(ii)(A). This did not occur. The second is personal service on any clerk or agent

of LLC who may be found in the county where the action is filed. ORCP 7D(3)(c)(ii)(B). This

did not occur. Another is by serving the Oregon Secretary of State in the manner provided in

Oregon Revised Statutes § 63.121. ORCP 7D(3)(c)(ii)(D). This did not occur.

       The final alternative service is mail service

               by mailing in the manner specified in paragraph D(2)(d) of this
               rule true copies of the summons and the complaint to: the office of
               the registered agent or to the last registered office of the limited
               liability company, as shown by the records on file in the office of
               the Secretary of State; or, if the limited liability company is not
               authorized to transact business in this state at the time of the



PAGE 12 – OPINION AND ORDER
       Case 6:18-cv-00103-YY           Document 115        Filed 01/22/21      Page 13 of 14




               transaction, event, or occurrence upon which the action is based
               occurred, to the principal office or place of business of the limited
               liability company; and, in any case, to any address the use of which
               the plaintiff knows or has reason to believe is most likely to result
               in actual notice[.]

ORCP 7D(3)(c)(ii)(C).

       Service by mail is further defined as:

               When service by mail is required or allowed by this rule or by
               statute, except as otherwise permitted, service by mail shall be
               made by mailing true copies of the summons and the complaint to
               the defendant by first class mail and by any of the following:
               certified, registered, or express mail with return receipt requested.
               For purposes of this paragraph, “first class mail” does not include
               certified, registered, or express mail, return receipt requested, or
               any other form of mail that may delay or hinder actual delivery of
               mail to the addressee.

ORCP 7D(2)(d)(i).

       After Keefe moved to quash, Monical purported to again serve Keefe by mailing a copy

of the summons and Third Amended Complaint by first class mail on June 22, 2020, to Keefe’s

registered agent. Judge You approved Keefe’s motion for leave to file the Third Amended

Complaint and ordered the service of process on March 26, 2020. Under Rule 4(m) of the

Federal Rules of Civil Procedure, Keefe had 90 days from that date to serve Keefe. Thus,

Monical’s service on June 22, 2020, was timely.

       The Court considers whether to accept Monical’s second service, done only by first class

mail alone. Mail service under Oregon law generally requires both first class mail and sending

by certified mail, registered mail, or express mail return receipt requested. Oregon law, however,

expressly allows a court to “otherwise” permit a different mail service. Under the circumstances

of this case, the Court finds that it is appropriate to permit service only through first class mail.

Further, the Court also could exercise its discretion to extend the date of service and allow

Monical to additionally serve Keefe’s registered agent by certified mail or for the U.S. Marshals


PAGE 13 – OPINION AND ORDER
       Case 6:18-cv-00103-YY          Document 115       Filed 01/22/21      Page 14 of 14




to serve Keefe’s registered agent. The Court finds, however, that to do so does not serve the

interests of judicial economy, the best interests of the parties, or moving this case forward

expeditiously. It would cause needless delay and expense. Keefe has actual notice and its

registered agent has been served by first class mail. Both the Oregon and Federal Rules of Civil

Procedure require substantial compliance. The Court finds that Monical has substantially

complied with the rules under the current circumstances. Thus, the Court finds that Monical’s

service on Keefe by first class mail to Keefe’s registered agent is sufficient service. Keefe’s

motion to dismiss based on insufficient service is denied.

                                         CONCLUSION

       The Court declines to adopt the Findings and Recommendation (ECF 98). Keefe’s

Motion to Quash and Dismiss (ECF 89) is DENIED. Monical’s motion to extend time for service

of process (ECF 93) is DENIED AS MOOT.

       IT IS SO ORDERED.

       DATED this 22nd day of January, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 14 – OPINION AND ORDER
